—Judgment unanimously affirmed. Memorandum: The People’s evidence concerning the chain of custody of the cocaine was sufficient to provide reasonable assurance of the identity and unchanged condition of the evidence (see, People v Julian, 41 NY2d 340, 343; People v Moyer, 186 AD2d 997; People v McIntyre, 175 AD2d 637, 638, lv denied 79 NY2d 860; People v Green, 155 AD2d 880, lv denied 75 NY2d 813). Defendant’s statement, which County Court suppressed because it was taken in violation of defendant’s Miranda rights (see, Miranda v Arizona, 384 US 436), was properly admitted for impeachment purposes (see, People v Maerling, 64 NY2d 134, 140). We decline to modify defendant’s sentence in the interest of justice. (Appeal from Judgment of Monroe County Court, Celli, J. — Criminal Sale Controlled Substance, 2nd Degree.) Present —Callahan, J. P., Balio, Doerr, Boomer and Boehm, JJ.